The Court has carefully considered the grounds set forth in the petition for rehearing, none of which were overlooked in the preparation of the opinion. Upon a re-examination of *Page 13 
the questions involved, we adhere to our previously announced decision.
The opinion in this case is not intended to preclude the appellant from instituting an action at a later date to have it judicially declared that the respondent is then not wholly and continuously disabled by reason of his injury from engaging in any occupation or employment for wage or profit reasonably comparable to his previous earnings.
Let this order be reported with the opinion.
MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE, and STUKES, and CIRCUIT JUDGE WM. H. GRIMBALL, ACTING ASSOCIATE JUSTICE, concur.